COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00389-CV


IN THE INTEREST OF J.B., A
CHILD



                                     ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-385480-05

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered Appellant’s “Motion to Dismiss Appeal.”    It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: January 4, 2018


      1
       See Tex. R. App. P. 47.4.